Case: 22-10260     Document: 00516554976         Page: 1     Date Filed: 11/22/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                    November 22, 2022
                                  No. 22-10260                         Lyle W. Cayce
                                Summary Calendar                            Clerk


   David Wekesa,

                                                           Petitioner—Appellant,

                                       versus

   United States Attorney; United States Department of
   Homeland Security; Immigration and Customs
   Enforcement; Warden, Eden Detention Center,

                                                        Respondents—Appellees.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 6:21-CV-46


   Before Smith, Dennis, and Southwick, Circuit Judges.
   Leslie H. Southwick, Circuit Judge:*
          David Wekesa appeals the district court’s dismissal of his 28 U.S.C.
   § 2241 petition challenging his continued detention pursuant to 8 U.S.C.
   § 1226(c). He has also filed a motion for an emergency temporary restraining


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-10260        Document: 00516554976        Page: 2   Date Filed: 11/22/2022




                                    No. 22-10260


   order. Wekesa argues that, while originally lawful, his continued detention
   without an individualized bond hearing violates his due process rights.
          A district court has subject matter jurisdiction to hear an alien’s
   Section 2241 petition challenging the lawfulness of his or her detention. See
   Demore v. Kim, 538 U.S. 510, 517 (2003). In the context of a Section 2241
   petition, this court reviews the district court’s determinations of law de novo
   and its findings of facts for clear error. Tran v. Mukasey, 515 F.3d 478, 481
   (5th Cir. 2008).
          Section 1226(c) provides that the Attorney General shall detain aliens
   who are inadmissible or removable based on having committed certain
   criminal offenses. § 1226(c)(1). Any alien detained under Section 1226(c)(1)
   may be released only if the alien’s release is necessary for witness-protection
   purposes, and (2) the Attorney General is satisfied that the alien does not
   pose a danger to persons or property and that the alien is likely to appear for
   scheduled proceedings. § 1226(c)(2). In Jennings v. Rodriguez, 138 S. Ct.
   830, 846 (2018), the Supreme Court stated that the language of the statute
   “reinforces the conclusion that aliens detained under its authority are not
   entitled to be released under any circumstances other than those expressly
   recognized by the statute.” The Court held that “§ 1226(c) mandates
   detention of any alien falling within its scope and that detention may end
   prior to the conclusion of removal proceedings ‘only if’ the alien is released
   for witness-protection purposes.” Id. at 847.
          Because Wekesa does not meet the statutory requirements for release
   under Section 1226(c)(2), the district court did not err by denying Wekesa’s
   Section 2241 petition. His motion for an emergency temporary restraining
   order is also denied.
          AFFIRMED; MOTION DENIED.




                                         2
Case: 22-10260       Document: 00516554976         Page: 3    Date Filed: 11/22/2022




                                    No. 22-10260


   James L. Dennis, Circuit Judge, dissenting:
          With respect to my learned colleagues in the majority, I disagree that
   Wekesa’s prolonged detention—he has been held for almost two-and-a-half
   years—without a bond hearing does not violate the Fifth Amendment’s
   guarantee of due process. The authority the majority relies on for its decision,
   Jennings v. Rodriguez, 138 S. Ct. 830, 846–47 (2018), held only that the
   statute providing the Government’s detention authority, 8 U.S.C. § 1226(c),
   does not require periodic bond hearings. It expressly left open the question
   Wekesa raises, which is whether the Constitution does. See id. at 851
   (“Because the Court of Appeals erroneously concluded that periodic bond
   hearings are required under the immigration provisions at issue here, it had
   no occasion to consider respondents’ constitutional arguments . . .
   Consistent with our role as ‘a court of review, not of first view,’ we do not
   reach those arguments.”) (internal citation removed); Rodriguez v. Marin,
   909 F.3d 252, 255 (9th Cir. 2018) (noting on remand that the Supreme Court
   “declined to reach the constitutional question”). With respect, the
   majority’s observation that, per Jennings, § 1226(c) mandates detention
   without bail is apropos of nothing Wekesa argues. Neither does Demore v.
   Kim, 538 U.S. 510 (2003), foreclose Wekesa’s claim. That case held only that
   a “brief period” of detention under § 1226(c)—three months in that case—
   without a judicial determination of dangerousness or flight risk did not violate
   the Fifth Amendment. Id. at 513. In short, the majority cites no relevant
   authority, and makes no convincing argument, for its summary rejection of
   Wekesa’s claim.
          I would instead hold that Wekesa’s prolonged detention without a
   bond hearing implicates due process protections and must be analyzed
   further. The Fifth Amendment guarantees that all “persons”—citizens and
   non-citizens alike—shall not be deprived of liberty without due process of
   law. U.S. Const. amend V; Zadvydas v. Davis, 533 U.S. 678, 693 (2001).



                                          3
Case: 22-10260         Document: 00516554976                Page: 4       Date Filed: 11/22/2022




                                           No. 22-10260


   To detain someone without bail is to deprive them of liberty. Id. at 690. And
   to detain someone with no hearing on whether they are eligible for bail is to
   do without process. I would thus follow the reasoning of the Supreme Court
   in Zadvydas and hold that the Constitution does impose limits on the length
   of time the Government may detain a noncitizen without a bond hearing. See
   id. at 690 (“A statute permitting indefinite detention of an alien would raise
   a serious constitutional problem.”). 1 Because the district court here appears
   to have concluded that the Due Process Clause did not apply to Wekesa’s
   detention at all, 2 I would vacate and remand for the court to apply the Fifth
   Amendment and determine in the first instance whether Wekesa’s prolonged
   detention violates the Due Process Clause.
           I respectfully dissent.




           1
             I note that this would also align our circuit with the federal courts, including two
   of our sister circuits which have addressed the issue. See German Santos v. Warden Pike
   Cnty. Corr. Facility, 965 F.3d 203, 206 (3d Cir. 2020); Reid v. Donelan, 17 F.4th 1, 7 (1st Cir.
   2021) (“[W]e adhere to the notion that ‘the Due Process Clause imposes some form of
   ‘reasonableness’ limitation upon the duration of detention’[.]”); Muse v. Sessions, 409 F.
   Supp. 3d 707, 712–15 (D. Minn. 2018).
           2
             The district court’s brief single-page order contained no analysis or independent
   findings. It simply stated that “based on the facts and the law” in the Government’s brief,
   Wekesa’s petition was denied. According to that brief, neither the Constitution nor §
   1226(c) entitle Wekesa to relief.




                                                  4